Title: Joseph C. Cabell to James Madison, 23 November 1826
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Edgewood.
                                
                                23 Nov. 1826
                            
                        
                        I regret that the communication of Mr. Trist of 7th inst relative to your report to the Legislature, after
                            being retarded on its way, should have reached me in the midst of the troubles of my brother’s sale, the cares of which
                            have totally absorbed my attention for about ten days past. I write now chiefly to assure you that nothing could afford me
                            more pleasure than to offer to you any aid in my power in regard to the University. Were it in my power to assist you, it
                            would now be too late for your first report to the Genl. Assembly, which will have been sent on before this gets to hand.
                            In regard to your second and more ample report (for I understood such would be your course) I will have an opportunity
                            personally to communicate with you at our next meeting. For the present, I will only observe briefly, that I think it
                            important to present to the Legislature in strong terms, & in a detailed manner, the
                                expediency of finishing the buildings & of discharging the debts of the University. In speaking of the
                            present surplus of the income of the institution, its contingent character ought not to be lost of. Altho’ justice to the
                            creditors of the Institution forbids the policy of relying on a contingent & tardy fund to meet their claims,
                            nevertheless, the surplus might perhaps be depended on for the enlargement of our sphere of action. The Board seems
                            unanimous as to the expediency of at least two additional Professors, that is of the number in the aggregate originally
                            contemplated. A Professor of Anatomy &c. and a Professor of Natural History are much wanting: the former to aid
                            the Professor of medicine, and to make that school more respectable, the latter to fill up the circle of the sciences, and
                            to superintend the collections without which Natural History in its various branches cannot be taught. We shall never have
                            a Botanical Garden, a mineralogical cabinet or zoological collection, till we have a Professor of Natural History: without
                            these, the institution will be but a college. These are my views as to the Professorships which should be added. As there
                            is room for difference of opinion on this subject, it might be well to communicate freely with the members of our board
                            & the Faculty before details are laid before the legislature. Besides the additions which will be demanded by the
                            Library & the Philosophical & chemical apparatus, we shall be obliged to provide for a great enlargement
                            of the mineralogical Cabinet, & for a botanic Garden. The mineralogical Cabinet at Yale, as I am informed, fills
                            four or five large apartments. To these objects I would think it advisable to draw the attention of the Legislature, as
                            furnishing inducements to that body to pay our debts and unshackle the scruples. Such is a hasty outline of my views. As
                            I shall so soon have the pleasure to see you, and as this will not reach you till your report will have gone, I should not
                            have written but to evince my readiness at all times to offer my humble aid. I write in haste and with a mind oppressed by
                            care & trouble. Having gotten thro’ with my brother’s sale, I am now hurrying my preparations for the winter’s
                            absence. I left my manager on his death bed at Corrottoman, and I shall be compelled to make as short a stay as possible
                            at Charlottesville and at Richmond, in order that I may hasten my return to the former place. I shall endeavor to get back
                            before Christmas to the Senate, & use my best exertions in favor of the College Bill.
                        Your tribute to the memory of Mr. Jefferson will give heartfelt pleasure to all the members of the board. I
                            am, dear sir, very respectfully & truly yours
                        
                            
                                Jos: C: Cabell
                            
                        
                    